*54OPINION OF THE COURT
Per Curiam.
By order of the Superior Court of the State of North Carolina, Durham County (hereinafter the Superior Court), dated March 31, 2000, the respondent was censured, suspended from the practice of law in North Carolina for a period of one year, and sanctioned in the amount of $53,274.50. By an amended order of the same court dated May 30, 2000, the Superior Court, upon reconsideration, withdrew its previous order, issued an amended order, and imposed the same discipline.
On June 7, 2000, the Grievance Committee for the Second and Eleventh Judicial Districts served the respondent with a notice, pursuant to 22 NYCRR 691.3 (d), informing her of her right to assert certain enumerated defenses to the imposition of discipline in New York. The respondent submitted, inter alia, a verified statement in which she asked the Court to dismiss this proceeding because the North Carolina court deprived her of due process. Alternatively, she asked this Court to stay this proceeding until the determination of her appeals from the North Carolina orders. She has not demanded a hearing pursuant to 22 NYCRR 691.3 (d).
The respondent’s due process argument is without merit. The record reveals that the matter was remitted from the North Carolina Supreme Court to the Superior Court, for the purpose of assessing a sanction against her. The Superior Court entered a written order, dated January 5, 2000, setting the matter down for a hearing on February 9, 2000, and the matter was heard on that date. The respondent has provided this Court with a transcript of the hearing, at which she appeared with counsel and testified on her own behalf. The Superior Court rendered its decision after hearing the evidence and reviewing the file, which included, inter alia, the briefs and affidavits tendered. The Superior Court entered the order dated March 31, 2000, making findings and imposing discipline. Thereafter, the respondent filed a motion for reconsideration. The Superior Court considered her motion, as well as new information submitted in response thereto. The respondent was given an opportunity to respond to the new information, which she did. The Superior Court considered all of the materials submitted and found that its previous order contained incorrect findings of fact. By an amended order dated May 30, 2000, the Superior Court withdrew its March 31, 2000 order, but adhered to its original determination regarding the respondent’s misconduct and imposed the same discipline.
*55Under the circumstances of this case, the respondent is censured for her professional misconduct.
Mangano, P. J., Bracken, Ritter, Santucci and S. Miller, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that the respondent, Maria P. Sperando, is censured for her professional misconduct.